IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


MECHELLE FLAMER,                            :
                                            :
                 Plaintiff,                 :         N19C-10-186 JJC
                                            :         In and For Kent County
         v.                                 :
                                            :
NANTICOKE MEMORIAL                          :
HOSPITAL,                                   :
                                            :
                 Defendant.                 :


                                         ORDER

                               Submitted: December 17, 2019
                                 Decided: January 9, 2020

                           Upon Review of the Affidavit of Merit

         This matter involves a healthcare negligence suit filed by Plaintiff Mechelle
Flamer against Defendant Nanticoke Memorial Hospital (“Nanticoke”).          Plaintiff
alleges negligent medical care arising from emergency room treatment in July 2017.
She specifically alleges that Nanticoke is liable for negligent emergency room care
performed by its agents, servants or employees. Nanticoke has filed a motion
requesting an in camera review of Ms. Flamer’s affidavit of merit to determine
whether it complies with 18 Del. C. § 6853(a)(1) and (c).
         In Delaware, a healthcare negligence lawsuit must be filed with an affidavit
of merit as to each defendant, signed by an expert, and accompanied by the expert=s
curriculum vitae. 1 The expert must be licensed to practice medicine as of the

1
    18 Del. C. § 6853(a)(1).
affidavit=s date and engaged in this practice in the same or similar field as the
defendant in the three years immediately preceding the alleged negligence.2 The
affidavit must also state that reasonable grounds exist to believe that each defendant
was negligent in a way that proximately caused the plaintiff=s injury.3 The affidavit
of merit must be filed under seal, but a defendant may request an in camera review
of the affidavit to ensure that it complies with the statute=s requirements. 4 The
Delaware Supreme Court has observed that Athe General Assembly intended the
affidavit of merit merely to operate >as a prophylactic measure= to >reduce the filing
of meritless medical negligence claims.=@ 5 As a result, the requirements for the
affidavit of merit are Apurposefully minimal.@6 An affidavit of merit that tracks the
statutory language complies with the statute.7
       As requested, after an in camera review of the affidavit of merit and the expert
witness=s curriculum vitae, the Court finds:
       1.     The expert signed the affidavit.
       2.     The expert attached a current curriculum vitae.
       3.     The expert is currently licensed to practice medicine in another State.
       4.     The expert is board certified in emergency medicine, and has served for
              a number of years as a medical director at a hospital’s department of
              emergency medicine.
       5.     The expert has been treating patients in the same field as the defendant
              for over three years, including the three years immediately preceding

2
  Id. at § 6853(c).
3
  Id.
4
  18 Del. C. § 6853(d).
5
  Mammarella v. Evantash, 93 A.3d 629, 637 (Del. 2014) (quoting Dishmon v. Fucci, 32 A.3d 338,
342 (Del. 2011)).
6
   Id.
7
  See Dishmon, 32 A.3d at 342.


                                              2
            the alleged negligent conduct. Namely, the affidavit and accompanying
            curriculum vitae specifically reference the expert’s experience in
            emergency medicine.
      6.    The affidavit states that reasonable grounds exist to believe that
            Nanticoke breached the applicable standard of care while treating Ms.
            Flamer and that the breach was a proximate cause of the her injuries.
      It therefore follows that the affidavit of merit complies with 18 Del. C. §
6853(a)(1) and (c) as to allegations involving Nanticoke’s treatment of Ms. Flamer.
While the Defendant is a hospital, the Court concludes that based on the doctor’s
recited experience in emergency medicine and as a medical director at a hospital’s
department of emergency medicine, he or she has experience in a similar field of
medicine in the relevant field for more than three years immediately preceding the
alleged negligence.
      IT IS SO ORDERED
                                            /s/ Jeffrey J Clark
                                                Judge




                                        3